Citation Nr: 1760554	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-10 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as depression.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robin E. Hood, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1958 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2017.  A transcript is of record.  At    the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for a heart disorder and would withdraw the appeal to reopen the claim for service connection for PTSD, also claimed as depression, if entitlement to a TDIU was granted.

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a heart disorder have been met.  38 U.S.C.      § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, also claimed as depression, have     been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails        to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted   to withdraw his claim for service connection for a heart disorder and would withdraw the claim to reopen to establish service connection for PTSD, also   claimed as depression, if entitlement to a TDIU was granted.  See hearing   transcript.  Entitlement to a TDIU is being granted in this decision.  As the    
Veteran has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly,          the Board does not have jurisdiction to review the appeal concerning these         claims and they are dismissed. 


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran is service-connected for chronic kidney disease, rated as 80 percent disabling; retinal scar of the left eye with heavy traction bands with impaired vision, rated as 40 percent disabling; type II diabetes mellitus with hypertension and erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity and bilateral lower extremity, each rated as 10 percent disabling; and left indirect hernioplasty, left hydrocele repair, and dry skin over trunk and bilateral legs, 
each rated as noncompensable.  Since his combined rating has been 80 percent since March 9, 2010, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met.  

The Veteran seeks entitlement to a TDIU based on his assertion that his service-connected chronic kidney disease, left eye, and diabetes disabilities prevent him from securing or following any substantially gainful occupation.  He cited October 2005 as the approximate date that his disability affected full-time employment, that he last worked full-time, and that he became too disabled to work.  The Veteran listed working as a clerk for the US Postal Service as his employment for the last five years he worked.  He indicated that he did not leave his last job because of his disability, that he had not tried to obtain employment since becoming too disabled to work, that he had completed four years of college, and that he did not have any other education or training before or since becoming too disabled to work.  See June 2010 VA Form 21-8940.  

The Veteran testified in October 2017 that he stopped working in 2005 at the postal service at the airport, where he was working as a mail processor.  He described it as a physical job that involved lifting large amounts of mail to place onto a conveyor belt.  The Veteran indicated that he became eligible to retire in 2005 and that he would have stayed if his health would have allowed it.  He reported that he felt himself slowing down and hurting and having to take pain medication after work.  The Veteran also testified that the neuropathy in his extremities impacted his ability to do things and he asserted that he had fallen while at work from a sitting position.  

During an October 2010 VA peripheral nerves examination, it was noted the Veteran's peripheral neuropathy of the extremities would affect his usual occupation due to decreased mobility and pain.  During VA examinations in October 2014, it was determined that the Veteran's diabetes would impact his ability to work due to easy fatigability; that the Veteran's diabetic peripheral neuropathy would impact his ability to work due to difficulty standing and walking; and that the Veteran's eye condition would impact his ability to work due to the profound decreased vision in the left eye resulting in him no longer having stereopsis, which is required by some work tasks.  


The Veteran submitted an October 2017 vocational evaluation that assessed his level of reemployability and impact related to his service-connected disabilities and his ability to work.  The vocational expert indicated that the Veteran had a number of work limitations due to his service-connected conditions (kidney disorder, eye conditions, diabetes and neuropathy), which result in the need of a walker and        at times a wheelchair to get around; difficulty gripping, handling and fingering;    pain and swelling; and blindness in the left eye.  Vocational testing was completed and it was the expert's opinion that there were numerous reasons alone, and in combination, as to why the Veteran could not work at the present time. The expert specifically citing swelling in the legs that would not allow him to stand even the two hours required of sedentary occupations and he would be required to have his legs raised when sitting more than 15 to 20 minutes, which would not allow him to complete sedentary tasks due to the position of his body when legs were raised; poor working memory would make it hard to remember even simple instructions and he would not be able to deal with the public in any manner required for work; the inability to reach, handle, finger or feel as is needed in the workplace; pain resulting in the need to rest frequently after reaching for short periods of time; and the use of a walker generally precludes all competitive work due to even individuals doing sedentary work needing to walk for up to two hours of a workday and having the ability to carry up to 10 pounds while walking.  

Given the foregoing, and resolving all reasonable doubt in favor of the Veteran,   the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, TDIU is warranted.




ORDER

The issue of entitlement to service connection for a heart disorder is dismissed.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, also claimed as depression, is dismissed.  

Entitlement to a TDIU is granted.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


